Citation Nr: 0523762	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
leg compartment syndrome.

2.  Entitlement to a rating in excess of 30 percent for 
sickle cell anemia.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a cholecystectomy.

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TR).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1990 to February 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2004, at which time it was remanded 
for further development.  Following the requested 
development, the Appeals Management Center Resource Unit 
(AMCRU) in Bay Pines, Florida, confirmed and continued the 
denials of entitlement to increased ratings for the following 
service-connected disabilities:  left leg compartment 
syndrome; sickle cell anemia; and the residuals of a 
cholecystectomy.  The AMCRU also confirmed and continued the 
denial of entitlement to a TR.  Thereafter, the case was 
returned to the Board for further appellate consideration.  

The veteran resides in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities:  left leg compartment syndrome, evaluated as 30 
percent disabling; sickle cell anemia, evaluated as 30 
percent disabling; and the residuals of a cholecystectomy, 
evaluated as 10 percent disabling.

2.  The veteran's service-connected left leg compartment 
syndrome, manifested primarily by muscle atrophy of the 
compartment, weakness of dorsiflexion of the left foot, and 
complaints of intermittent pain with rain or cold weather, is 
productive of no more than severe impairment of Muscle Group 
XII or complete paralysis of the anterior tibial nerve (deep 
peroneal).

3.  The veteran's sickle cell anemia is manifested primarily 
by subjective complaints.

4.  The veteran's service-connected residuals of a 
cholecystectomy, which consist primarily of subjective 
complaints and well-healed surgical scar, are productive of 
no more than moderate impairment.

5.  The veteran has two years of college education and work 
experience as a food service specialist, stock person, 
laborer, messenger, and busboy.

6.  Despite his service-connected disabilities, the veteran 
is able to secure or follow a substantially gainful 
occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left leg compartment syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.56(c), 4.73, Diagnostic Code (DC) 5312, 4.124a, 
DC 8523 (2004).

2.  The criteria for a rating in excess of 30 percent for 
sickle cell anemia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.117, DC 7714 (2004).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114, DC 7318 (2004).

4.  The criteria for a TR have not been met.  38 U.S.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claims.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In so doing, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the VA must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in letters, dated in April 
2002 and June 2004, the RO and the AMCRU informed the veteran 
of the information and evidence needed to substantiate and 
complete a claim for VA benefits.  

The RO and the AMCRU stated that in order to establish 
entitlement to an increased evaluation for service-connected 
disability, the evidence had to show that such disability had 
gotten worse.  In this regard, the RO and the AMCRU requested 
that the veteran send it recent medical records, preferably 
those reflecting treatment of his service-connected 
disabilities within the previous 12 months.  

With respect to the claim of entitlement to a TR, the RO and 
the AMCRU informed the veteran that he could be entitled to 
compensation at the 100 percent rated if he was unable to 
secure and follow a substantially gainful occupation solely 
due solely 


to his service-connected disabilities.  It was noted that in 
order to qualify for a TR on that basis, the veteran had to 
have the following:

One service-connected disability ratable 
at 60 percent or more,

OR

Two or more service-connected 
disabilities, at least one ratable at 40 
percent or more and sufficient additional 
disability to bring the combined 
disability rating to 70 percent or more.

The RO and the AMCRU stated that it would request relevant 
records held by Federal agencies, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The RO and the AMCRU also noted 
that it would make reasonable efforts help the veteran try to 
get other relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  He was notified that if he wished the VA to obtain 
medical records from private doctors and hospitals, he would 
have to authorize medical personnel to release such records 
by completing VA Form 21-4142, Authorization and Consent to 
Release Information.  

The RO and the AMCRU stated that it would notify the veteran 
if the holder of the records declined to provide them or 
asked for a fee to provide them.  The RO and the AMCRU noted, 
however, that it was ultimately the veteran's responsibility 
to make sure that it received all of the evidence necessary 
to support his claim, which wasn't in the possession of a 
Federal department or agency.  

The RO and the AMCRU requested that the veteran inform it if 
there was an other evidence or information that he thought 
would support his claim.  This included, but was not limited 
to, his own statement, as well as statements from other 
individuals who were able to describe from their personal 
knowledge and observations the manner in which his 
disability(ies) had become worse.
The RO and the AMCRU informed the veteran that it would 
assist him by providing a medical examination or getting a 
medical opinion if it decided it was necessary to make a 
decision in his claim.  The RO and the AMCRU stated that it 
was his responsibility, however, to report for all 
examinations, and that the failure to do so could result in 
denial of the claim.  

The RO and the AMCRU told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO and the AMCRU also notified him of what to do if he 
had questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letters, dated in April 2002 and June 
2004, the veteran was provided with a Statement of the Case 
(SOC) in September 2002; a Supplemental Statement of the Case 
(SSOC) in June 2005; and a copy of the Board's May 2004 
remand.  They further notified the veteran of the evidence 
necessary to substantiate his claims of entitlement to 
increased ratings for left leg compartment syndrome, sickle 
cell anemia, and the residuals of a cholecystectomy, as well 
as his claim of entitlement to a TR.  Indeed, the SOC and 
SSOC set forth the relevant text of 38 C.F.R. § 3.159 and 
identified the evidence that had been received by the RO.  
The remand also emphasized the evidence necessary to support 
the veteran's claims, as well as information and evidence it 
still needed from him.  The remand further noted that the 
veteran had the right to submit any additional evidence 
and/or argument on any of the issues on appeal.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

The following relevant evidence has been received in support 
of the veteran's appeal:  his service medical records; 
outpatient records reflecting the veteran's treatment by the 
VA from January 2000 through May 2002 and from December 2003 
through December 2004; the report of an examination and the 
report of a Social and Industrial Survey, both performed by 
the VA in April 2002; and the veteran's records from the 
Social Security Administration, received by the RO in April 
2002.  

The veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right (See, e.g., VA Form 9, dated 
in September 2002 and VA Form 9, dated in June 2005).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claims.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any outstanding evidence (that has not been 
sought by the VA), which could be used to support any of the 
increased rating claims or the claim for a TR.  

Given the efforts by the RO and the AMCRU to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to any of the issues on appeal.  As such, 
further action is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

In light of the foregoing, the Board finds that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims of entitlement to 
increased ratings for left leg compartment syndrome, sickle 
cell anemia, and the residuals of a cholecystectomy, as well 
as his claim of entitlement to a TR.  Indeed, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims; and therefore, there is no 
prejudice to the veteran due to a failure to assist him in 
the development of those claims.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (discussing prejudicial error).  
Therefore, the Board will proceed to the merits of the 
appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A.  The Left Leg

The veteran's left leg compartment syndrome is rated in 
accordance with the provisions of 38 C.F.R. § 4.73, DC 5312 
and 38 C.F.R. § 4.124a, DC 8523.  

DC 5312 is applicable to rating impairment of Muscle Group 
XII.  Muscle Group XII is comprised of the anterior muscles 
of the leg:  (1) the tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; and (4) 
peroneus tertius.  The function of Muscle Group XII is 
associated with dorsiflexion (1); extension of the toes (2); 
and stabilization of arch; 3).  The veteran's current 30 
percent rating is warranted for severe impairment, and is the 
highest schedular evaluation available for impairment of 
Muscle Group XII.

DC 8523 is applicable to rating paralysis of the anterior 
tibial nerve.  The currently assigned 30 percent rating is 
warranted for complete paralysis, in which dorsal flexion of 
the foot is lost.  It is also the highest schedular 
evaluation available for that disability.  
In light of the foregoing, the Board will consider the 
potential applicability 38 C.F.R. 4.124a, § 8521.  That code 
is used to evaluate impairment of the external popliteal 
nerve (common peroneal).  A 30 percent rating is warranted 
for severe incomplete paralysis.  A 40 percent rating is 
warranted for complete paralysis in which the foot drops and 
there is a slight droop of the first phalanges of all toes.  
In such cases, the veteran cannot dorsiflex the foot or 
extend the proximal phalanges of the toes.  Abduction of the 
foot is lost and adduction of the foot is weakened.  
Anesthesia covers the entire dorsum of the foot and toes.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

A review of the evidence (e.g., VA outpatient records, 
reflecting the veteran's treatment January 2000 to May 2002 
and from December 2003 to December 2004; the report of a 
March 2001 evaluation at the General Medicine Clinic; and the 
report of an April 2002 VA examination) discloses that the 
veteran's left lower leg compartment syndrome is manifested 
primarily by weakness, muscle atrophy of the compartment, and 
complaints of intermittent pain with rain or cold weather.  
There is a 28.5 cm scar on his left, lateral lower leg, from 
an anterior tibial and lateral tibial compartment fasciotomy 
which had been performed in 1993.  However, the scar is 
clean, dry, and intact, without erythema or tenderness to 
palpation; and there is no competent evidence that it is 
productive of additional disability,.  

Although the veteran requires the use of a foot/ankle 
orthotic a few days a month, the evidence does not show 
complete paralysis of the common peroneal nerve.  Indeed, 
despite some weakness, he is still able to dorsiflex the left 
foot.  Moreover, there is no evidence of any drooping of the 
first phalanges of all toes, nor is there any evidence that 
the veteran cannot extend the proximal phalanges of the toes.  
There is also no evidence of impaired abduction or adduction 
of the foot, nor is there evidence that anesthesia covers the 
entire dorsum of the foot and toes.  In fact, the 
preponderance of the recent VA medical records show that the 
veteran retains good functional capacity without edema or 
focal neurologic deficits associated with his service-
connected left leg disability.  Such evidence is also 
negative for any findings of heat, discoloration, or 
deformity or of any recent recurrence of the blood clot 
associated with the veteran's left leg disability.  Finally, 
there is simply competent evidence that such disability is 
productive of any more than severe impairment.  Accordingly, 
the preponderance of the evidence more nearly reflects the 
criteria for the 30 percent schedular rating currently in 
effect under DC's 5312 and 8523.  

B.  Sickle Cell Anemia

Sickle cell anemia is rated in accordance with the provisions 
of 38 C.F.R. § 4.117, DC 7714.  A 30 percent rating is 
warranted following repeated hemolytic sickling crises with 
continuing impairment of health.  A 60 percent rating is 
warranted when there are painful crises several times a year 
or with symptoms precluding other than light manual labor.  

A review of the evidence (e.g., VA outpatient records, 
reflecting the veteran's treatment January 2000 to May 2002 
and from December 2003 to December 2004; the report of a 
March 2001 evaluation at the General Medicine Clinic; and the 
reports of an examination and Social and Industrial Survey, 
both performed by the VA in April 2002) discloses that the 
veteran is well-developed and well-nourished with no 
appreciable pallor or findings of fatigue or shortness of 
breath.  His abdomen is soft, non-tender, and non-distended 
with positive bowel sounds and no appreciable 
hepatosplenomegaly.  His sickle cell anemia is being managed 
with folate therapy and is currently stable.  Although he 
reportedly cannot perform work which requires him to lift 
more than 20 pounds, the preponderance of the recent evidence 
suggests that that such limitation is due to multiple 
disabilities, rather than sickle cell anemia alone.  
Moreover, there is no evidence of recurrent painful crises 
associated with the veteran's sickle cell anemia, and 
certainly none in the last two years.  Indeed, there is no 
competent evidence of any acute flares of sickle cell disease 
since the early 1990's.  As such, the manifestations of the 
veteran's sickle cell anemia more nearly reflect the criteria 
for the 30 percent rating currently in effect under 38 C.F.R. 
§ 4.117, DC 7714.



C.  The Cholecystectomy

The residuals of the veteran's cholecystectomy are rated in 
accordance with the provisions of 38 C.F.R. § 4.114, DC 7318.  
A 10 percent rating is warranted for mild symptoms following 
removal of the gall bladder, while a 30 percent evaluation is 
warranted for severe symptoms.  

The veteran's service medical records show that in service in 
September 1990, he had symptomatic cholelithiasis secondary 
to a sickle/hemoglobin C crisis precipitated by a physical 
readiness test.  The following month, he underwent a 
cholecystectomy which he reportedly tolerated well.  

More recent evidence (e.g., VA outpatient records, reflecting 
the veteran's treatment January 2000 to May 2001 and from 
December 2003 to December 2004; the report of a March 2001 
evaluation at the General Medicine Clinic; and the reports of 
an examination and Social and Industrial Survey, both 
performed by the VA in April 2002) shows that the residuals 
of the veteran's cholecystectomy consist primarily of 
subjective complaints and a 15.5 cm surgical scar.  Although 
he reports intermittent episodes of gassy abdominal pain with 
intermittent bloating, he is reportedly well-developed and 
well-nourished and denies nausea, vomiting, diarrhea, or 
melena.  As noted above, his abdomen is soft, non-tender, and 
non-distended with positive bowel sounds and no appreciable 
hepatosplenomegaly.  Moreover, the surgical scar is well-
healed without erythema or tenderness to palpation or 
evidence that it causes any type of functional impairment.  
Indeed, there is simply no competent evidence of record 
showing that the veteran's residuals of his cholecystectomy 
are productive of any more than mild symptoms.  As such, he 
more nearly approximates the criteria for the 10 percent 
rating which is currently in effect under 38 C.F.R. § 4.114, 
DC 7318.  

D.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected left leg compartment syndrome, 
sickle cell anemia, and residuals of a cholecystectomy.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of those disabilities 
are contemplated by the regular schedular standards.  It must 
be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

II.  The TR

Finally, the veteran seeks entitlement to a TR.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person, is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, such disability must be 
ratable at 60 percent or more, and that if there are two or 
more disabilities, one shall be rated at 40 percent or more 
with sufficient additional disability to bring the combined 
evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the employee resides.  VA adjudication manual, M-21-1 
Part VI, Para. 7.14(a) (Change 52, Aug. 26, 1996).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or to 
obtain marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).

Any consideration as to whether the veteran is unemployable 
is a subjective one, that is, one that is based upon the 
veteran's actual level of industrial impairment, not merely 
the level of industrial impairment experienced by the average 
person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
VAOPGCPREC 75-91.  

Advancing age and nonservice-connected disability may not be 
considered in the determination of whether a veteran is 
entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2004).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating for 
service-connected disability, in itself, is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the evidence shows that the veteran has service 
connection for the following disabilities:  left leg 
compartment syndrome, evaluated as 30 percent disabling; 
sickle cell anemia, evaluated as 30 percent disabling; and 
the residuals of a cholecystectomy, evaluated as 10 percent 
disabling.  The combined rating is 60 percent.  

While such ratings do not meet the criteria to be considered 
for unemployability under 38 C.F.R. § 4.16(a), they do not 
preclude the veteran from further consideration.  Indeed, it 
is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director of the VA Compensation and Pension 
Service, for extra-schedular consideration, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The veteran maintains that he is unemployable as a result of 
his service-connected disabilities.  He notes that the Social 
Security Administration has found him unemployable due to his 
service-connected sickle cell anemia.  Therefore, he contends 
that he should also be considered unemployable by the VA.  
While a finding of unemployability by the Social Security 
Administration is relevant evidence which needs to be weighed 
and evaluated, it is not dispositive of the issue.  Indeed, 
each agency has its own law and regulations to consider in 
making such a determination.  As such, a finding of 
unemployability by the Social Security Administration is not 
binding on the VA.  See, e.g., Faust v. West, 13 Vet. 
App. 342, 356 (2000).

The veteran was recently (April 2002) examined by the VA to 
determine whether he was employable due to his service-
connected disabilities.  While the examiner acknowledged that 
such disabilities would preclude the veteran from obtaining 
or maintaining substantially gainful employment in which he 
would have to lift more than 20 pounds or fly on an airplane, 
he concluded that the veteran could perform desk work.  
Indeed, the examiner stated, specifically, that the veteran 
was not unemployable.  More recent evidence (e.g., VA 
outpatient records, reflecting the veteran's treatment 
January 2000 to May 2002 and from December 2003 to December 
2004; the report of a March 2001 evaluation at the General 
Medicine Clinic; and the reports of an examination and Social 
and Industrial Survey, both performed by the VA in 
April 2002) tends to support that conclusion, as it is also 
negative for any records or reports that the veteran is 
unemployable due solely to his service-connected 
disabilities.  

The only reports to the contrary come from the veteran.  
However, on his application for a TR (VA Form 21-8940, 
received in February 2002), he acknowledged that he did not 
leave his last period of employment due to disability.  He 
also acknowledged that he did not receive or expect to 
receive disability retirement benefits or worker's 
compensation benefits.  Moreover, as a layman, he is not 
qualified to render opinions which require medical expertise, 
such as the impact of a particular disability or disabilities 
on his potential for employment.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, without more, his reports are not considered 
competent evidence for the purpose of granting a TR.  Absent 
a finding of unemployability, they are also insufficient to 
warrant submission of his case to the Director of the VA 
Compensation and Pension Service, for extra-schedular 
consideration.

III.  Additional Considerations

In arriving at these decisions, the Board notes contentions 
(VA Form 9, received in September 2002) that the RO committed 
numerous errors in adjudicating the veteran's claim:  
1) failure to adjudicate issues reasonably raised by the 
record; 2) legal errors; 3) errors in fact finding; 4) 
failure to follow Manual 21-1; 5) failure to comply with the 
VCAA, including the failure to assist the veteran; 6) failure 
to provide an adequate examination; and 7) other due process 
errors.  However, no specific examples of such errors have 
been provided to support those contentions.  Accordingly, 
there is no basis to further develop any of the issues on 
appeal to correct the alleged errors.  


ORDER

Entitlement to a rating in excess of 30 percent for left leg 
compartment syndrome is denied.

Entitlement to a rating in excess of 30 percent for sickle 
cell anemia is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a cholecystectomy is denied.

Entitlement to a TR is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


